Exhibit 10.18

ACUSHNET HOLDINGS CORP.
EMPLOYEE DEFERRAL PLAN

Section 1. Purpose.  The purpose of the Acushnet Holdings Corp. Employee
Deferral Plan (the “Plan”) is to attract and retain the services of key
employees for Acushnet Holdings Corp. (the “Company”) by providing them with
opportunities to defer income taxes on certain compensation. 

Section 2. Definitions.  Unless otherwise defined in the Plan, capitalized terms
used in the Plan shall have the meanings assigned to them in the Acushnet
Holdings Corp. 2015 Omnibus Incentive Plan (the “Incentive Plan”).

Section 3. Eligibility.  Unless otherwise determined by the Compensation
Committee, each employee of the Company or any of its Subsidiaries who meets all
of the following requirements shall be entitled to participate in the Plan
(each, an “Eligible Employee”):

(a) The employee is a member of a “select group of management or highly
compensated employees” of the Company or any of its Subsidiaries within the
meaning of Section 401(a)(1) of ERISA;

(b) The employee is a full-time salaried employee (including employees who are
officers of the Company) on the active payroll of the Company or any of its
Subsidiaries; and

(c) The employee has been selected by the Compensation Committee to participate
in the Plan. 

Each such Eligible Employee who makes a deferral under the Plan is referred to
herein as a “Participant.”

Section 4. Administration.  The Plan shall be administered by the Compensation
Committee.  Subject to the terms of the Plan and applicable law, the
Compensation Committee shall have full power and authority to: (i) designate
Eligible Employees for participation; (ii) determine the terms and conditions of
any deferral made under the Plan; (iii) interpret and administer the Plan and
any instrument or agreement relating to, or deferral made under, the Plan; (iv)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (v) make any other determination and take any other action that the
Compensation Committee deems necessary or desirable for the administration of
the Plan.  To the extent legally permitted, the Compensation Committee may, in
its discretion, delegate to the General Counsel, the Chief Human Resources
Officer or to one or more officers of the Company any or all authority and
responsibility to act with respect to administrative matters with respect to the
Plan.  The determination of the Compensation Committee on all matters within its
authority relating to the Plan shall be final, conclusive and binding upon all
parties, including the Company, its shareholders and the Participants.







--------------------------------------------------------------------------------

 

 

Section 5. Deferrals.

(a) Deferral Elections.  Each Participant may elect to defer receipt of all or
any portion of any shares of Common Stock issuable upon vesting of any
Restricted Stock Unit (whether such Restricted Stock Unit is subject to
time-based or performance-based vesting) granted to such Participant pursuant to
the Company’s compensation program (a “Deferred Stock Unit”). 

(b) Election Forms.  A Participant’s deferral election shall be made in the form
of a document (an “Election Form”) established for such purpose by the
Compensation Committee that is executed by such Participant and filed with the
Company.  The Election Form will require such Participant to specify:

(i) the portion of any shares of Common Stock issuable upon vesting of any
Restricted Stock Unit that will be deferred; and

(ii) the time at which the deferred shares of Common Stock will be distributed
to such Participant, which time may be (x) a specified date, (y) the
Participant’s “separation from service” (as defined in Section 409A of the Code)
or (z) the earlier of a specified date and such Participant’s separation from
service.

Each Election Form will remain in effect until superseded or revoked pursuant to
this Section 5.

(c) Timing of Elections. 

(i) Subject to Section 5(c)(ii), an Election Form executed by a Participant
shall apply to any Restricted Stock Unit that is granted to such Participant at
any time following the end of the year in which such Election Form is executed.

(ii) An Election Form filed by a Participant within 30 days after such
Participant becomes eligible to participate in the Plan may apply to any
Restricted Stock Unit that relates to services performed following the date on
which such Participant executes such Election Form.

(d) Subsequent Election Forms.  A Participant who has an Election Form on file
with the Company may execute and file with the Company a subsequent Election
Form at any time.  Such subsequent Election Form shall apply to any Restricted
Stock Unit that is granted to such Participant following the end of the year in
which such subsequent Election Form is executed.

(e) Revoking Election Forms.  A Participant may revoke an Election Form at any
time by providing written notice to the Chief Human Resources Officer.  Such
revocation shall apply to any Restricted Stock Unit that is granted to such
Participant following the year in which such notice is provided.





--------------------------------------------------------------------------------

 

 

(f) Redeferrals.  A Participant may elect to redefer the issuance of shares of
Common Stock in respect of a Deferred Stock Unit to a time following the time
specified on the applicable Election Form; provided that any such redeferral (i)
will not take effect for at least 12 months after the date on which the
redeferral election is made; (ii) must defer the distribution for at least five
years from the date the original distribution would have otherwise been made;
and (iii) must be made at least 12 months before the date the distribution would
have otherwise been made.  Any redeferral election that does not satisfy the
applicable foregoing requirements will be invalid, null, and void, and the
payment schedule set forth in such previous Election Form shall control.  Such
redeferral election shall be made in the form of a document established for such
purpose by the Compensation Committee that is executed by such Participant and
filed with the Chief Human Resources Officer.

(g) Vesting.  Each Deferred Stock Unit shall be fully vested and non-forfeitable
at all times from the applicable vesting date of the underlying Restricted Stock
Unit.  For the avoidance of doubt, no shares of Common Stock will be issued in
respect of a Deferred Stock Unit to the extent the underlying Restricted Stock
Unit is cancelled or forfeited, or otherwise does not vest.

Section 6. Timing and Form of Distribution.

(a) Subject to this Section 6, distribution with respect to a Participant’s
Deferred Stock Units shall be made to such Participant in a single lump sum at
the time specified on the applicable Election Form.

(b) The Compensation Committee, in its sole discretion, may accelerate the
distribution of a Participant’s Deferred Stock Unit if such Participant
experiences an unforeseeable emergency or hardship, provided that such
distribution complies with Section 409A of the Code.

(c) Distribution with respect to a Participant’s Deferred Stock Units shall be
made in a single lump sum upon a Change in Control or such Participant’s
death.  A “Change in Control” shall have the meaning ascribed to such term in
the Incentive Plan, from time to time.

Section 7. Amount of Distribution.

(a) Distribution in Shares.  Each Deferred Stock Unit shall be allocated to a
separate bookkeeping account (a “Share Account”) established and maintained by
the Plan Administrator to record the number of shares of Common Stock to which
such Deferred Stock Unit relates.  The Share Account shall reflect the number of
shares of Common Stock deferred and any Dividend Equivalent Rights with respect
to Deferred Stock Units credited to the Share Account pursuant to the Incentive
Plan and applicable award agreement.  On the distribution date applicable to a
Participant’s Deferred Stock Unit, such Participant shall receive that number of
shares of Common Stock equal to the number of shares credited to the applicable
Share Account as of such distribution date.

(b) The number of shares of Common Stock reflected in a Share Account shall be
subject to adjustment pursuant to Section 12 of the Incentive Plan.





--------------------------------------------------------------------------------

 

 

Section 8. General Provisions Applicable to Deferrals.

(a) Except as may be permitted by the Compensation Committee, (i) no deferral
and no right under such deferral shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or pursuant to Section 8(b)
and (ii) during a Participant’s lifetime, each deferral, and each right under
such deferral, shall be exercisable only by such Participant or, if permissible
under applicable law, by such Participant’s guardian or legal
representative.  The provisions of this Section 8(a) shall not apply to any
deferral that has been distributed to a Participant.

(b) A Participant may make a written designation of beneficiary or beneficiaries
to receive all or part of the distributions under this Plan in the event of
death at such times prescribed by the Compensation Committee by using forms and
following procedures approved or accepted by the Compensation Committee for that
purpose.  Any shares of Common Stock that become payable upon death, and as to
which a designation of beneficiary is not in effect, will be distributed to the
Participant’s estate.

(c) Following distribution of shares of Common Stock, the Participant will be
the beneficial owner of the net shares of Common Stock issued, and will be
entitled to all rights of ownership.

(d) The primary purpose of this Plan is to provide deferred compensation to a
select group of management and highly compensated employees through an unfunded
“top-hat” plan within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.  

Section 9. Amendments and Termination.

(a) The Compensation Committee, in its sole discretion, may amend, suspend or
discontinue the Plan or any deferral at any time; provided that no such
amendment, suspension or discontinuance shall reduce the accrued benefit of any
Participant except to the extent necessary to comply with applicable law.  The
Compensation Committee further has the right, without a Participant’s consent,
to amend or modify the terms of the Plan and such Participant’s deferral to the
extent that the Compensation Committee deems it necessary to avoid adverse or
unintended tax consequences to such Participant under federal, state or local
income tax laws.

(b) The Compensation Committee, in its sole discretion, may terminate the Plan
at any time, as long as such termination complies with then applicable tax and
other requirements.

(c) Such other changes to deferrals shall be permitted and honored under the
Plan to the extent authorized by the Compensation Committee and consistent with
Section 409A of the Code.

Section 10. Miscellaneous.

(a) No Eligible Employee or other person shall have any claim to be entitled to
make a deferral under the Plan, and there is no obligation for uniformity of
treatment of Participants or beneficiaries under the Plan.  The terms and
conditions of deferrals under the Plan need not be the same with respect to each
Participant.





--------------------------------------------------------------------------------

 

 

(b) The opportunity to make a deferral under the Plan shall not be construed as
giving a Participant the right to be retained in the employment of the Company
or any of its Subsidiaries.  A Participant’s deferral under the Plan is not
intended to confer any rights on such Participant except as set forth in the
Plan and the applicable Election Form.

(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(d) If any provision of the Plan or any Election Form is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or as to any person
or deferral, or would disqualify the Plan or any deferral under any law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Compensation Committee,
materially altering the intent of the Plan or such Election Form, such provision
shall be stricken as to such jurisdiction, person or deferral, and the remainder
of the Plan and such Election Form shall remain in full force and effect.

Section 11. Effective Date of the Plan.  The Plan shall be effective as of the
date on which the Plan is adopted by the Compensation Committee.

Section 12. Unfunded Status of the Plan.  The Plan is unfunded.  The Plan,
together with the applicable Election Form, shall represent at all times an
unfunded and unsecured contractual obligation of the Company.  Each Participant
and beneficiary will be an unsecured creditor of the Company with respect to all
obligations owed to them under the Plan.  No Participant or beneficiary will
have any interest in any fund or in any specific asset of the Company of any
kind, nor shall such Participant or beneficiary or any other person have any
right to receive any payment or distribution under the Plan except as, and to
the extent, expressly provided in the Plan and the applicable Election
Form.  Any reserve or other asset that the Company may establish or acquire to
assure itself of the funds to provide payments required under the Plan shall not
serve in any way as security to any Participant or beneficiary for the Company’s
performance under the Plan.

Section 13. Section 409A of the Code.  With respect to deferrals that are
subject to Section 409A of the Code, the Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan and any
Election Form shall be interpreted in a manner that satisfies the requirements
of Section 409A of the Code, and the Plan shall be operated accordingly.  If any
provision of the Plan or any term or condition of any Election Form would
otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
 Notwithstanding anything in the Plan to the contrary, distributions may only be
made under the Plan upon an event and in a manner permitted by Section 409A of
the Code, and all payments to be made upon termination of a Participant’s
employment with the Company or any of its Subsidiaries under this Plan may only
be made upon a “separation from service” under Section 409A of the Code.  If any
Participant is a “specified employee” under section 409A of the Code (as
determined by the Compensation Committee) and if the Participant’s distribution
under the Plan is to commence, or be paid upon, separation from service, payment
of the distribution shall be delayed for a period



--------------------------------------------------------------------------------

 

 

of six months after the Participant’s separation date, if required pursuant to
section 409A of the Code.  If payment is delayed, the accumulated postponed
amount shall be paid within 10 days after the end of the six-month period
following the date on which the Participant separates from service. 

Section 14. Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

 



--------------------------------------------------------------------------------